         Case 3:18-cv-01260-AWT Document 25 Filed 05/15/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
____________________________________
QAZI T. AZAM,                           :
                                        :
            Plaintiff,                  :
                                        :
                                        :    CIVIL ACTION NO.
                                        :    3:18-cv-01260-AWT
v.                                      :
                                        :
YALE UNIVERSITY                         :    MAY 15, 2019
                                        :
      Defendant.                        :


                     FIRST MOTION FOR ENLARGEMENT OF TIME


       The Plaintiff, pursuant to Fed. R. Civ. P.6(b) and Local R. 7(b), respectfully move for an

Enlargement of Time of sixty (60) days to apply to all remaining case deadlines. The Plaintiff

requires additional time to ensure the accurate and thorough compliance with Defendant’s

discovery requests. The plaintiff requests the deadline by which the parties are required to

complete discovery be reset to November 1, 2019, and a corresponding 60-day extension of the

other remaining case deadlines, including the deadline for the filing of dispositive motions,

submission of the joint trial memorandum and the trial ready date. This the first request for

enlargement of case deadlines. The Parties do not believe the administration of this case would

be adversely affected by this request.

       Plaintiff has spoken with and obtained consent of defendant’s attorney, Kevin Shea.
Case 3:18-cv-01260-AWT Document 25 Filed 05/15/19 Page 2 of 3




                         Respectfully submitted,

                            PLAINTIFF,

                            By:                             /s/
                                   Eugene N. Axelrod (ct00309)
                                   Axelrod & Associates, LLC
                                   8 Lunar Drive
                                   Woodbridge, CT 06525
                                   203-389-6526 (T)
                                   203-389-2656 (F)
                                   eaxelrod@axelrodlegal.com




                               2
         Case 3:18-cv-01260-AWT Document 25 Filed 05/15/19 Page 3 of 3




                                       CERTIFICATION

   I hereby certify that on May 15, 2019 a copy of the foregoing was electronically filed and
served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to
all parties by operation of the Court’s electronic filing system of by mail to anyone unable to
accept electronic filing through the Court’s CM/ECF System.




                                              By:                            /s/
                                                    Eugene N. Axelrod (ct00309)




                                                 3
